DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/504,372, filed on October 18, 2021.

Oath/Declaration
Oath/Declaration as filed on October 18, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., U.S. Patent Application Publication 2021/0042493 A1 (hereinafter Lius).
Regarding claim 1, Lius teaches an optical fingerprint sensor, comprising a backplate structure layer (108 and T2; 102, 122, GI, ILD, BP, PLN FIGS. 1-3, paragraphs[0046]-[0047] of Lius teaches referring to FIG. 3, it is a cross-sectional schematic diagram illustrating a structure taken along the line A-A′ of FIG. 1. In order to make the drawing more simplified and easy to understand, FIG. 3 only shows one of the thin film transistors in the first pixel circuitry 1061 and one of the thin film transistors in the fingerprint sensor circuitry 110 as an example; the numbers of thin film transistors in the first pixel circuitry 1061 and the fingerprint sensor circuitry 110 are not limited to that shown in FIG. 3; in the top view direction V, the thin film transistor T1 of the first pixel circuitry 1061 may be disposed between the first light emitting unit 1041 and the substrate 102, and the thin film transistor T2 of the fingerprint sensor circuitry 110 may be disposed between the fingerprint sensor unit 108 and the substrate 102, but not limited thereto; the thin film transistor T1 and the thin film transistor T2 may be disposed on a buffer layer 122, and the thin film transistor T1 and the thin film transistor T2 (or the first pixel circuitry 1061 and the fingerprint sensor circuitry 110) of this embodiment may be disposed on the same plane, but not limited thereto; in an embodiment, the thin film transistor T1 and the thin film transistor T2 both directly disposed on a top surface of the buffer layer 122; in another embodiment, the buffer layer 122 may be disposed between the thin film transistors T1, T2 and the substrate 102; in addition, the display device 100 may further include a light shielding layer 124 disposed between the thin film transistor T1 and the substrate 102, and the light shielding layer 124 may be disposed under the buffer layer 122; the thin film transistors T1, T2 respectively may include a gate GE, a source SE, a drain DE, and a semiconductor layer SC; the semiconductor layer SC may be disposed on the buffer layer 122, and two doped regions of the semiconductor layer SC respectively may be located at two ends of the semiconductor layer SC, and the doped regions respectively may be used for electrically connecting the source SE and the drain DE; the gate GE may be disposed on the semiconductor layer SC, and a gate insulating layer GI may be disposed between the gate GE and the semiconductor layer SC; an interlayer dielectric layer ILD may cover the gate GE, and the source SE and the drain DE may be disposed on the interlayer dielectric layer ILD; in addition, an insulating layer BP may cover the source SE and the drain DE, and a planarization layer PLN may be disposed on the insulating layer BP; and the laminated structures of the above-mentioned thin film transistors T1, T2 may be top gate thin film transistors for example, the thin film transistors T1, T2 may also be bottom gate thin film transistors according to the requirements, or the material of the semiconductor layer may also be adjusted according to the requirements, and See also at least paragraph[0038] of Lius (i.e., Lius at least teaches a fingerprint sensor unit connect to a thin film transistor that is disposed on a substrate along a buffer layer, gate insulating layer, interlayer dielectric layer, insulating layer, planarization layer)), a pixel defining layer, and an organic photoelectric sensing layer, wherein the pixel defining layer is disposed on a side of the backplate structure layer; and a non-pixel region of the pixel defining layer is provided with a first non-pixel hole, and the organic photoelectric sensing layer is disposed in the first non-pixel hole (PDL; SM1, SM2, SM3; 110 FIGS. 1-3, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0048], and [0050] of Lius (i.e., Lius at least teaches a region of fingerprint circuitry that includes the fingerprint sensor unit disposed within an opening in a pixel defining layer that is on the planarization layer, wherein the fingerprint sensor unit includes an organic PIN diode having a first semiconductor layer, second semiconductor layer, and third semiconductor layer)).
Regarding claim 2, Lius teaches the optical fingerprint sensor according to claim 1, wherein the first non-pixel hole is disposed between adjacent pixel holes of the pixel defining layer (FIGS. 1-3, and 12, paragraph[0063] of Lius teaches referring to FIG. 12, it is a schematic diagram illustrating a display device according to a ninth embodiment of the present disclosure; different from the seventh embodiment, the fingerprint sensor units 108 and the fingerprint sensor circuitries 110 of this embodiment may be disposed in the sub-pixel columns SPC2, and the fingerprint sensor units 108 may replace some of the third light emitting units 1045 in the seventh embodiment; for example, one of the fingerprint sensor units 108 may be disposed between two of the first light emitting units 1041 adjacent to each other, two of the second light emitting units 1043 adjacent to each other, and two of the third light emitting units 1045 adjacent to each other; in addition, in the second direction D2, one of the fingerprint sensor units 108 may be disposed between a group S11 of one of the first light emitting units 1041, one of the second light emitting units 1043, and one of the third light emitting units 1045 and another group S12 of one of the first light emitting units 1041, one of the second light emitting units 1043, and one of the third light emitting units 1045; another difference between this embodiment and the seventh embodiment is that the density of the fingerprint sensor units 108 of this embodiment may be smaller, and the area of the fingerprint sensor unit 108 may be larger, but not limited thereto; and in addition, since the fingerprint sensor circuitries 110 of this embodiment may be disposed in the sub-pixel columns SPC2 with the fingerprint sensor units 108, the areas of some of the third pixel circuitries 1065 may be less than the area of the first pixel circuitry 1061 and/or the area of the second pixel circuitry 1063, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0051], and [0065] of Lius (i.e., Lius at least teaches the fingerprint sensor units disposed within the opening in the pixel defining layer and between and adjacent to other first light emitting units having their own respective openings in the pixel defining layer)).
Regarding claim 3, Lius teaches the optical fingerprint sensor according to claim 2, wherein the first non-pixel hole is adjacent to four pixel holes (FIGS. 1-3, and 12, paragraph[0063] of Lius teaches referring to FIG. 12, it is a schematic diagram illustrating a display device according to a ninth embodiment of the present disclosure; different from the seventh embodiment, the fingerprint sensor units 108 and the fingerprint sensor circuitries 110 of this embodiment may be disposed in the sub-pixel columns SPC2, and the fingerprint sensor units 108 may replace some of the third light emitting units 1045 in the seventh embodiment; for example, one of the fingerprint sensor units 108 may be disposed between two of the first light emitting units 1041 adjacent to each other, two of the second light emitting units 1043 adjacent to each other, and two of the third light emitting units 1045 adjacent to each other; in addition, in the second direction D2, one of the fingerprint sensor units 108 may be disposed between a group S11 of one of the first light emitting units 1041, one of the second light emitting units 1043, and one of the third light emitting units 1045 and another group S12 of one of the first light emitting units 1041, one of the second light emitting units 1043, and one of the third light emitting units 1045; another difference between this embodiment and the seventh embodiment is that the density of the fingerprint sensor units 108 of this embodiment may be smaller, and the area of the fingerprint sensor unit 108 may be larger, but not limited thereto; and in addition, since the fingerprint sensor circuitries 110 of this embodiment may be disposed in the sub-pixel columns SPC2 with the fingerprint sensor units 108, the areas of some of the third pixel circuitries 1065 may be less than the area of the first pixel circuitry 1061 and/or the area of the second pixel circuitry 1063, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0051], and [0065] of Lius (i.e., Lius at least teaches the fingerprint sensor units disposed within the opening and between and adjacent to other first light emitting units having their own respective openings in the pixel defining layer)).  
Regarding claim 4, Lius teaches the optical fingerprint sensor according to claim 1, further comprising a first cathode layer, wherein the first cathode layer is disposed on a side of the organic photoelectric sensing layer away from the backplate structure layer (TE2 FIGS. 1-3, and 12, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto (i.e., Lius at least teaches the fingerprint sensor unit includes a top electrode proximate to a top surface of the third semiconductor layer that is disposed over the planarization layer)).
Regarding claim 5, Lius teaches the optical fingerprint sensor according to claim 4, wherein an orthographic projection of the organic photoelectric sensing layer on the pixel defining layer is within an orthographic projection of the first cathode layer on the pixel defining layer (TE1 FIGS. 1-3, and 12, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0049], and [0050] of Lius (i.e., Lius at least teaches the fingerprint sensor unit includes a top electrode proximate to a top surface of the organic PIN diode having a first semiconductor layer, second semiconductor layer, and third semiconductor layer that is disposed over a bottom electrode and the planarization layer)).
Regarding claim 6, Lius teaches the optical fingerprint sensor according to claim 5, further comprising a first anode layer, wherein the first anode layer is disposed on a bottom of the first non-pixel hole, and the organic photoelectric sensing layer is disposed on a side of the first anode layer away from the backplate structure layer (BE2 FIGS. 1-3, and 12, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0049], and [0050] of Lius (i.e., Lius at least teaches the fingerprint sensor unit includes the top electrode proximate to a top surface of the organic PIN diode having the first semiconductor layer, second semiconductor layer, and third semiconductor layer that is disposed over a bottom electrode that is within the opening in the pixel defining layer on the planarization layer)).
Regarding claim 11, Lius teaches a method for preparing an optical fingerprint sensor (108 and T2 FIGS. 1-3, paragraph[0046] of Lius teaches referring to FIG. 3, it is a cross-sectional schematic diagram illustrating a structure taken along the line A-A′ of FIG. 1. In order to make the drawing more simplified and easy to understand, FIG. 3 only shows one of the thin film transistors in the first pixel circuitry 1061 and one of the thin film transistors in the fingerprint sensor circuitry 110 as an example; the numbers of thin film transistors in the first pixel circuitry 1061 and the fingerprint sensor circuitry 110 are not limited to that shown in FIG. 3; in the top view direction V, the thin film transistor T1 of the first pixel circuitry 1061 may be disposed between the first light emitting unit 1041 and the substrate 102, and the thin film transistor T2 of the fingerprint sensor circuitry 110 may be disposed between the fingerprint sensor unit 108 and the substrate 102, but not limited thereto; the thin film transistor T1 and the thin film transistor T2 may be disposed on a buffer layer 122, and the thin film transistor T1 and the thin film transistor T2 (or the first pixel circuitry 1061 and the fingerprint sensor circuitry 110) of this embodiment may be disposed on the same plane, but not limited thereto; in an embodiment, the thin film transistor T1 and the thin film transistor T2 both directly disposed on a top surface of the buffer layer 122; in another embodiment, the buffer layer 122 may be disposed between the thin film transistors T1, T2 and the substrate 102; in addition, the display device 100 may further include a light shielding layer 124 disposed between the thin film transistor T1 and the substrate 102, and the light shielding layer 124 may be disposed under the buffer layer 122, and See also at least paragraphs[0038], [0043], and [0047] of Lius (i.e., Lius at least teaches forming fingerprint sensor circuitry including a fingerprint sensor unit connect to a thin film transistor that is disposed on a substrate along a buffer layer, gate insulating layer, interlayer dielectric layer, insulating layer, planarization layer)), comprising: preparing a pixel defining layer on (PDL FIGS. 1-3, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraph[0048] and [0050] of Lius (i.e., Lius at least teaches forming a pixel defining layer disposed on a planarization layer)) a side of a backplate structure layer; forming a first non-pixel hole in a non-pixel region of the pixel defining layer (102, 122, GI, ILD, BP, PLN; 110 FIGS. 1-3, paragraphs[0046]-[0047] of Lius teaches referring to FIG. 3, it is a cross-sectional schematic diagram illustrating a structure taken along the line A-A′ of FIG. 1. In order to make the drawing more simplified and easy to understand, FIG. 3 only shows one of the thin film transistors in the first pixel circuitry 1061 and one of the thin film transistors in the fingerprint sensor circuitry 110 as an example; the numbers of thin film transistors in the first pixel circuitry 1061 and the fingerprint sensor circuitry 110 are not limited to that shown in FIG. 3; in the top view direction V, the thin film transistor T1 of the first pixel circuitry 1061 may be disposed between the first light emitting unit 1041 and the substrate 102, and the thin film transistor T2 of the fingerprint sensor circuitry 110 may be disposed between the fingerprint sensor unit 108 and the substrate 102, but not limited thereto; the thin film transistor T1 and the thin film transistor T2 may be disposed on a buffer layer 122, and the thin film transistor T1 and the thin film transistor T2 (or the first pixel circuitry 1061 and the fingerprint sensor circuitry 110) of this embodiment may be disposed on the same plane, but not limited thereto; in an embodiment, the thin film transistor T1 and the thin film transistor T2 both directly disposed on a top surface of the buffer layer 122; in another embodiment, the buffer layer 122 may be disposed between the thin film transistors T1, T2 and the substrate 102; in addition, the display device 100 may further include a light shielding layer 124 disposed between the thin film transistor T1 and the substrate 102, and the light shielding layer 124 may be disposed under the buffer layer 122; the thin film transistors T1, T2 respectively may include a gate GE, a source SE, a drain DE, and a semiconductor layer SC; the semiconductor layer SC may be disposed on the buffer layer 122, and two doped regions of the semiconductor layer SC respectively may be located at two ends of the semiconductor layer SC, and the doped regions respectively may be used for electrically connecting the source SE and the drain DE; the gate GE may be disposed on the semiconductor layer SC, and a gate insulating layer GI may be disposed between the gate GE and the semiconductor layer SC; an interlayer dielectric layer ILD may cover the gate GE, and the source SE and the drain DE may be disposed on the interlayer dielectric layer ILD; in addition, an insulating layer BP may cover the source SE and the drain DE, and a planarization layer PLN may be disposed on the insulating layer BP; and the laminated structures of the above-mentioned thin film transistors T1, T2 may be top gate thin film transistors for example, the thin film transistors T1, T2 may also be bottom gate thin film transistors according to the requirements, or the material of the semiconductor layer may also be adjusted according to the requirements, and See also at least paragraphs[0038], [0046]-[0050] of Lius (i.e., Lius at least teaches forming a region of fingerprint circuitry that includes the fingerprint sensor unit disposed within an opening in the pixel defining layer that is on the planarization layer that is on the insulating layer, interlayer dielectric layer, gate insulating layer, buffer layer and substrate)); and forming an organic photoelectric sensing layer in the first non-pixel hole (SM1, SM2, SM3 FIGS. 1-3, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0048], and [0050] of Lius (i.e., Lius at least teaches forming the region of fingerprint circuitry that includes the fingerprint sensor unit disposed within the opening in a pixel defining layer that is on the planarization layer, wherein the fingerprint sensor unit includes an organic PIN diode having a first semiconductor layer, second semiconductor layer, and third semiconductor layer)).
Regarding claim 12, Lius teaches the method according to claim 11, wherein forming the first non-pixel hole in the non- pixel region of the pixel defining layer comprises: forming the first non-pixel hole between adjacent pixel holes of the pixel defining layer (FIGS. 1-3, and 12, paragraph[0063] of Lius teaches referring to FIG. 12, it is a schematic diagram illustrating a display device according to a ninth embodiment of the present disclosure; different from the seventh embodiment, the fingerprint sensor units 108 and the fingerprint sensor circuitries 110 of this embodiment may be disposed in the sub-pixel columns SPC2, and the fingerprint sensor units 108 may replace some of the third light emitting units 1045 in the seventh embodiment; for example, one of the fingerprint sensor units 108 may be disposed between two of the first light emitting units 1041 adjacent to each other, two of the second light emitting units 1043 adjacent to each other, and two of the third light emitting units 1045 adjacent to each other; in addition, in the second direction D2, one of the fingerprint sensor units 108 may be disposed between a group S11 of one of the first light emitting units 1041, one of the second light emitting units 1043, and one of the third light emitting units 1045 and another group S12 of one of the first light emitting units 1041, one of the second light emitting units 1043, and one of the third light emitting units 1045; another difference between this embodiment and the seventh embodiment is that the density of the fingerprint sensor units 108 of this embodiment may be smaller, and the area of the fingerprint sensor unit 108 may be larger, but not limited thereto; and in addition, since the fingerprint sensor circuitries 110 of this embodiment may be disposed in the sub-pixel columns SPC2 with the fingerprint sensor units 108, the areas of some of the third pixel circuitries 1065 may be less than the area of the first pixel circuitry 1061 and/or the area of the second pixel circuitry 1063, but not limited thereto, and See also at least paragraphs[0038], [0043], [0046]-[0051], and [0065] of Lius (i.e., Lius at least teaches forming the fingerprint sensor units disposed within the opening in the pixel defining layer and between and adjacent to other first light emitting units having their own respective openings in the pixel defining layer)).
Regarding claim 13, Lius teaches the method according to claim 11, further comprising: forming a first cathode layer on a side of the organic photoelectric sensing layer away from the backplate structure layer (TE2 FIGS. 1-3, and 12, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto (i.e., Lius at least teaches forming the fingerprint sensor unit includes forming a top electrode proximate to a top surface of the third semiconductor layer that is disposed over the planarization layer)).
Regarding claim 14, Lius teaches the method according to claim 13, wherein prior to forming the organic photoelectric sensing layer in the first non-pixel hole, the method further comprises: forming a first anode layer in the first non-pixel hole (BE2 FIGS. 1-3, and 12, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0049], and [0050] of Lius (i.e., Lius at least teaches forming the fingerprint sensor unit includes forming the top electrode proximate to a top surface of the organic PIN diode having the first semiconductor layer, second semiconductor layer, and third semiconductor layer that is disposed over a bottom electrode that is within the opening in the pixel defining layer on the planarization layer)).
Regarding claim 20, Lius teaches a display screen (100 FIGS. 1-3, paragraphs[0045] of Lius teaches as described above, in the display device 100 of this embodiment, each of the pixel units includes the fingerprint sensor unit 108 and the fingerprint sensor circuitry 110 used for driving the fingerprint sensor unit 108 in addition to the red sub-pixel, blue sub-pixel, green sub-pixel, and the pixel circuitry used for driving the above sub-pixels; the fingerprint sensor can be integrated into the display region of the display device 100, and the display region can be further expanded to make the edge of the display region closer to the edge of the display device 100, thereby achieving the advantage of enlarging the screen proportion or narrowing the frame; in addition, the fingerprint sensor circuitry 110 and the pixel circuitries of this embodiment can electrically connected to the scan lines 1121, 1123 without additionally disposing signal lines for transmitting signals to the fingerprint sensor circuitry 110, which can reduce the number of conductive lines in the display device 100 and save space; and the cross-sectional structure of the display device 100 of this embodiment will be described below, and See also at least ABSTRACT and paragraphs[0038] and [0064] of Lius (i.e., Lius at least teaches a display device that include a fingerprint sensor unit and fingerprint sensor circuitry)), comprising an optical fingerprint sensor, the optical fingerprint sensor comprising a backplate structure layer (108 and T2; 102, 122, GI, ILD, BP, PLN FIGS. 1-3, paragraphs[0046]-[0047] of Lius teaches referring to FIG. 3, it is a cross-sectional schematic diagram illustrating a structure taken along the line A-A′ of FIG. 1. In order to make the drawing more simplified and easy to understand, FIG. 3 only shows one of the thin film transistors in the first pixel circuitry 1061 and one of the thin film transistors in the fingerprint sensor circuitry 110 as an example; the numbers of thin film transistors in the first pixel circuitry 1061 and the fingerprint sensor circuitry 110 are not limited to that shown in FIG. 3; in the top view direction V, the thin film transistor T1 of the first pixel circuitry 1061 may be disposed between the first light emitting unit 1041 and the substrate 102, and the thin film transistor T2 of the fingerprint sensor circuitry 110 may be disposed between the fingerprint sensor unit 108 and the substrate 102, but not limited thereto; the thin film transistor T1 and the thin film transistor T2 may be disposed on a buffer layer 122, and the thin film transistor T1 and the thin film transistor T2 (or the first pixel circuitry 1061 and the fingerprint sensor circuitry 110) of this embodiment may be disposed on the same plane, but not limited thereto; in an embodiment, the thin film transistor T1 and the thin film transistor T2 both directly disposed on a top surface of the buffer layer 122; in another embodiment, the buffer layer 122 may be disposed between the thin film transistors T1, T2 and the substrate 102; in addition, the display device 100 may further include a light shielding layer 124 disposed between the thin film transistor T1 and the substrate 102, and the light shielding layer 124 may be disposed under the buffer layer 122; the thin film transistors T1, T2 respectively may include a gate GE, a source SE, a drain DE, and a semiconductor layer SC; the semiconductor layer SC may be disposed on the buffer layer 122, and two doped regions of the semiconductor layer SC respectively may be located at two ends of the semiconductor layer SC, and the doped regions respectively may be used for electrically connecting the source SE and the drain DE; the gate GE may be disposed on the semiconductor layer SC, and a gate insulating layer GI may be disposed between the gate GE and the semiconductor layer SC; an interlayer dielectric layer ILD may cover the gate GE, and the source SE and the drain DE may be disposed on the interlayer dielectric layer ILD; in addition, an insulating layer BP may cover the source SE and the drain DE, and a planarization layer PLN may be disposed on the insulating layer BP; and the laminated structures of the above-mentioned thin film transistors T1, T2 may be top gate thin film transistors for example, the thin film transistors T1, T2 may also be bottom gate thin film transistors according to the requirements, or the material of the semiconductor layer may also be adjusted according to the requirements, and See also at least paragraph[0038] of Lius (i.e., Lius at least teaches a fingerprint sensor unit connect to a thin film transistor that is disposed on a substrate along a buffer layer, gate insulating layer, interlayer dielectric layer, insulating layer, planarization layer)), a pixel defining layer, and an organic photoelectric sensing layer, wherein the pixel defining layer is disposed on a side of the backplate structure layer; and a non-pixel region of the pixel defining layer is provided with a first non-pixel hole, and the organic photoelectric sensing layer is disposed in the first non-pixel hole (PDL; SM1, SM2, SM3; 110 FIGS. 1-3, paragraph[0049] of Lius teaches the fingerprint sensor unit 108 may be disposed on the planarization layer PLN and covered by the pixel definition layer PDL; therefore, the first light emitting unit 1041 and the fingerprint sensor unit 108 may be disposed on the same plane, but not limited thereto; the fingerprint sensor unit 108 may also be disposed on the insulating layer BP; the fingerprint sensor unit 108 of this embodiment may include a PIN diode (or may be an inorganic or organic diode), but not limited thereto; the PIN diode may include a first semiconductor layer SM1, a second semiconductor layer SM2, and a third semiconductor layer SM3; the third semiconductor layer SM3 may be disposed on the first semiconductor layer SM1, and the second semiconductor layer SM2 may be disposed between the first semiconductor layer SM1 and the third semiconductor layer SM3; the first semiconductor layer SM1 may be N-type semiconductor layer, the second semiconductor layer SM2 may be an intrinsic layer, and the third semiconductor layer SM3 may be P-type semiconductor layer, but not limited thereto; in some embodiments, the first semiconductor layer SM1 may be P-type semiconductor layer, and the third semiconductor layer SM3 may be N-type semiconductor layer; in addition, the fingerprint sensor unit 108 may further include a top electrode TE2 and a bottom electrode BE2 disposed on the upper and lower sides of the PIN diode; the bottom electrode BE2 may be disposed between the planarization layer PLN and the first semiconductor layer SM1, and the bottom electrode BE2 may be electrically connected to the drain DE of the thin film transistor T2; the top electrode TE2 may be disposed between the third semiconductor layer SM3 and the pixel defining layer PDL, and the top electrode TE2 may be electrically connected to a signal line TE3; and in addition, an inorganic insulating layer IN1 may be disposed on the top electrode TE1, an inorganic insulating layer IN2 may be disposed on the inorganic insulating layer IN1, and an organic insulating layer IN3 may be disposed between the inorganic insulating layer IN1 and the inorganic insulating layer IN2, but not limited thereto, and See also at least paragraphs[0038], [0046]-[0048], and [0050] of Lius (i.e., Lius at least teaches a region of fingerprint circuitry that includes the fingerprint sensor unit disposed within an opening in a pixel defining layer that is on the planarization layer, wherein the fingerprint sensor unit includes an organic PIN diode having a first semiconductor layer, second semiconductor layer, and third semiconductor layer)).

Potentially Allowable Subject Matter
Claims 7-10, and 15-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening, because for each of claims 7-10, and 15-19 the prior art references of record do not teach the combination of all element limitations as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621